COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-231-CV





NATIONAL DIVERSIFIED SALES, INC.
	APPELLANT



V.



DFW ALLIANCE CORP., JEFF NIELSON, 	APPELLEES

INDIVIDUALLY AND D/B/A ALLIANCE 

SALES AND MARKETING GROUP, 

AND D/FW PLASTICS, INC.



----------



FROM THE 271
ST
 DISTRICT COURT 
OF WISE COUNTY



----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the parties’ “Joint Motion To Dismiss Appeal.”  Because the parties have settled all matters in the appeal, it is the court’s opinion that the motion should be granted.  We therefore set aside the trial court’s judgment without regard to the merits and remand the case to the trial court for rendition of judgment in accordance with the parties’ agreement.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(2)(B).

Costs of this appeal shall be taxed against the party incurring same, for which let execution issue.



PER CURIAM

PANEL A:  CAYCE, C.J.; HOLMAN and MCCOY, JJ.



DELIVERED:  August 31, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.